DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
s 1-3, 21, 27-29 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Wu  et al. (US 2019/0261211 A1, hereinafter “Wu”) in view of Yu et al. (US 2020/0022150 A1, hereinafter “Yu”).
 	Regarding claims 1 and 27, Wu teaches a method of controlling a data transmission, comprising: acquiring quality of service control information (Fig. 5, ¶ [0009], obtaining, by a session management function SMF entity, service data flow SDF-level QoS control information); controlling a data transmission according to the quality of service control information, and/or transmitting the quality of service control information to a user equipment (Fig. 5, ¶ [0009], sending, by the SMF entity, the SDF-level QoS control information to a terminal); wherein the quality of service control information comprises: a flow identifier, a priority of a data flow (¶ [0027], the SDF-level QoS control information includes: an SDF identifier; or an SDF identifier, and at least one of or any combination of the following: at least one packet filter corresponding to the SDF, a priority, a QoS flow identifier, and a QoS parameter. ¶ [0030], ¶ [0088], If the QoS flow is a GBR QoS flow, the QoS parameter may include a 5QI, a notification (notification), a GFBR (Guaranteed Flow Bit Rate, guaranteed flow bit rate), and an MFBR (Maximum Flow Bit Rate, maximum flow bit rate)).
	Wu does not explicitly teach wherein the quality of service control information comprises a prioritised bit rate of a data flow and a bucket size duration of a data flow: wherein the controlling the data transmission according to the quality of service control information comprises: allocating corresponding resources for each data flow, in an order from a data flow with a higher priority to a data flow with a lower priority, wherein for each data flow, an amount of data enabled to be sent since the data flow is started to be established is less than or equal to a maximum data bucket value, the amount of 
 	Yu teaches wherein the quality of service control information comprises: a priority, a prioritised bit rate and a bucket size duration (Figs. 5, 6,  ¶ [0138], The base station configures a priority, a prioritized bit rate (PBR), and a token bucket size duration (BSD) for each LCH by using an RRC message. The PBR is used to indicate an amount of data that is allowed to be sent on an LCH with a different priority in each scheduling. The BSD is used by the UE to determine a token bucket size. The token bucket size is determined by PBRxBSD): wherein the controlling the data transmission according to the quality of service control information comprises: allocating corresponding resources for each data, in an order from a data with a higher priority to a data with a lower priority (¶ [0142], the UE sequentially allocates resources in descending order of priorities (that is, first allocates a resource to a high-priority LCH). ¶ [0144], ¶ [0146]), wherein for each data, an amount of data enabled to be sent since the data flow is started to be established is less than or equal to a maximum data bucket value (¶ [0138], The BSD is used by the UE to determine a token bucket size. The token bucket size is determined by PBRxBSD. ¶ [0139], The UE maintains a parameter Bj for each LCH, where Bj is a quantity of currently available tokens in a token bucket, Bj is increased by PBRxTTI every TTI, but a value of Bj cannot exceed a token bucket size of the LCH. If a value of Bj that is obtained through calculation exceeds the token bucket size, the value of Bj needs to be set to the token bucket size), the amount of data enabled to be sent is the amount of data enabled to be sent ¶ [0138], The PBR is used to indicate an amount of data that is allowed to be sent on an LCH with a different priority in each scheduling. The BSD is used by the UE to determine a token bucket size. The token bucket size is determined by PBRxBSD).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to allocate corresponding resources for each data flow, in an order from a data flow with a higher priority to a data flow with a lower priority, wherein for each data flow, an amount of data enabled to be sent since the data flow is started to be established is less than or equal to a maximum data bucket value, the amount of data enabled to be sent is the amount of data enabled to be sent according to the prioritized bit rate of the data flow and from a time point of starting to establish the data flow to a current time point, the maximum data bucket value is a product of the prioritized bit rate and the bucket size duration of the data flow in the system of Wu to meet resource requirements for different types of services and improve resource utilization (¶ [0005] of Yu). 
 	Regarding claims 2 and 28, Wu in view of Yu teaches the method according to claim 1, wherein the quality of service control information comprises a bit rate limiting parameter configured to limit a bit rate of the data transmission (Wu: ¶ [0088], the QoS parameter may include a 5QI, a notification (notification), a GFBR (Guaranteed Flow Bit Rate, guaranteed flow bit rate), and an MFBR (Maximum Flow Bit Rate, maximum flow bit rate).
one or more of: a flow bit rate limiting parameter, a session bit rate limiting parameter, a terminal bit rate limiting parameter and a radio bearer bit rate limiting parameter, wherein the flow bit rate limiting parameter comprises: a flow identifier and a maximum flow bit rate or a guaranteed flow bit rate (Wu: ¶ [0027], the SDF-level QoS control information includes: an SDF identifier; or an SDF identifier, and at least one of or any combination of the following: at least one packet filter corresponding to the SDF, a priority, a QoS flow identifier, and a QoS parameter. ¶ [0030], ¶ [0088], If the QoS flow is a GBR QoS flow, the QoS parameter may include a 5QI, a notification (notification), a GFBR (Guaranteed Flow Bit Rate, guaranteed flow bit rate), and an MFBR (Maximum Flow Bit Rate, maximum flow bit rate)); the session bit rate limiting parameter comprises: a session identifier and a session aggregate maximum bit rate; the terminal bit rate limiting parameter comprises: a terminal identifier and a terminal aggregate maximum bit rate; and the radio bearer bit rate limiting parameter comprises: a radio bearer identifier and a radio bearer maximum bit rate.
 	Regarding claims 21 and 47, Wu in view of Yu teaches the method according to claim 1.
Wu does not explicitly teach wherein allocating the corresponding resources for each data flow in the order from a data flow with a higher priority to a data flow with a lower priority comprises: for the data flows with two adjacent priorities, in the case that the prioritised bit rate of the data flow with the higher priority is an unlimited bit rate, allocating the resources for the data flow with the lower priority after the resources allocated for the data flow with the higher priority are sufficient to transmit all margin or, the controlling the data transmission according to the quality of service control information comprises: in the case that there are still remained resources after all the data flows are allocated with corresponding resources, allocating the remained resources to the corresponding data flow in an
order from the data flow with the higher priority to the data flow with the lower priority, or, the allocating the corresponding resources for each data flow in the order from the data flow with the higher priority to the data flow with the lower priority comprises: 
for each data flow, in the case that the amount of data enabled to be sent since the data flow is started to be established is less than or equal to an amount of data sent actually, stopping the transmission of the data flow, or, the controlling the data transmission according to the quality of service control information comprises: controlling the transmission of the data low at an MAC layer according to the quality of service control information 
	Yu teaches wherein allocating the corresponding resources for each data flow in the order from a data flow with a higher priority to a data flow with a lower priority comprises: for the data flows with two adjacent priorities, in the case that the prioritised bit rate of the data flow with the higher priority is an unlimited bit rate, allocating the resources for the data flow with the lower priority after the resources allocated for the data flow with the higher priority are sufficient to transmit all margin data of the data flow with the higher priority (Figs. 5, 6, ¶ [0142], the UE sequentially allocates resources in descending order of priorities (that is, first allocates a resource to a high-priority LCH). If a PBR of an LCH is set to infinity, the UE allocates all current resources to the LCH and ignores a low-priority LCH, ¶ [0143], After successfully scheduling the LCH, the UE performs a subtraction operation on Bj of the LCH, ¶ [0144]-¶ [0146])
¶ [0005] of Yu). 
6.	Claims 4 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Yu as applied to claim 3 above, and further in view of Sirotkin et al. (US 2013/0215742 A1, hereinafter “Sirotkin”).
 	Regarding claims 4 and 30, Wu in view of Yu teaches the method according to claim 3, wherein the bit rate limiting parameter further comprises: a bit rate limiting indication configured to indicate to enable a bit rate limit (Wu: ¶ [0088], If the QoS flow is a GBR QoS flow, the QoS parameter may include a 5QI, a notification, ¶ [0027]).
 	Wu does not explicitly teach a bit rate limiting switch indication configured to indicate whether to enable a bit rate limit.
	However, it is well known in the art to include a parameter (rate limiting) switch indication configured to indicate whether to enable a parameter/rate limit, as evidenced by ¶ [0027] of Sirotkin.
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to include a bit rate limiting switch indication configured to .
7.	Claims 6, 15, 32 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Yu as applied to claim 3 above, and further in view of Qualcomm Incorporated (“TS 23.501: New QoS parameter for calculation duration,” SA WG2 Meeting #121, S2-173116, hereinafter “Qualcomm”).
 	Regarding claims 6 and 32, Wu in view of Yu teaches the method according to claim 3.
Wu does not explicitly teach wherein the bit rate limiting parameter further comprises time window information configured to indicate a time window corresponding to the bit rate limiting parameter, wherein in case that the bit rate limiting parameter comprises the flow bit rate limiting parameter, the time window information comprises first time window information configured to indicate a position of the time window corresponding to the flow rate limiting parameter; in the case that the bit rate limiting parameter comprises the session bit rate limiting parameter, the time window information comprises second time window information configured to indicate a position of the time window corresponding to the session bit rate limiting parameter; in the case that the bit rate limiting parameter comprises the terminal bit rate limiting parameter, the time window information comprises third time window information configured to indicate a position of the time window corresponding to the terminal bit rate limiting parameter;
in the case that the bit rate limiting parameter comprises the radio bearer bit rate limiting parameter, the time window information comprises fourth time window information 
	Qualcomm teaches wherein the bit rate limiting parameter comprises one or more of: a flow bit rate limiting parameter, a session bit rate limiting parameter, a terminal bit rate limiting parameter and a radio bearer bit rate limiting parameter (Pages 2-3, GFBR, MFBR, per session aggregate maximum bit rate (session-AMBR), per ue aggregate maximum bit rate (UE-AMBR)); wherein the bit rate limiting parameter further comprises time window information configured to indicate a time window corresponding to the bit rate limiting parameter (Pages 1, 3, together with 5QI, GFBR, MFBR, session-AMBR, UE-AMBR, a specific calculation window value (in msec) may be signaled representing the duration over which the particular QoS parameter will be calculated and enforced in the receiving node).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to include time window information, in the bit rate limiting parameter, to indicate a time window corresponding to the bit rate limiting parameter, wherein in case that the bit rate limiting parameter comprises the flow bit rate limiting parameter, the time window information comprises first time window information configured to indicate a position of the time window corresponding to the flow rate limiting parameter; in the case that the bit rate limiting parameter comprises the session bit rate limiting parameter, the time window information comprises second time window information configured to indicate a position of the time window corresponding to the session bit rate limiting parameter; in the case that the bit rate limiting parameter comprises the terminal bit rate limiting parameter, the time window information comprises third time window information configured to indicate a position of the time 
 	Regarding claims 15 and 41, Wu in view of Yu and Qualcomm teaches the method according to claim 6.
	Wu does not explicitly teach determining a time position of a last time data transmission as an ending time position of the time window; or determining a time position of acquiring the bit rate as an ending time position of the time window; or, in the case that the time window information comprises the ending time position of the time window and the time window length, the method further comprises: determining the ending time position of the time window minus the length of the time window and an offset as the time window starting position; in the case that the time window information comprises the staring time position of the time window and the time window length, the method further comprises: determining the starting time position of the time window plus the length of the time window and an offset as the time window ending position; in the case that the time window information comprises the staring time position of the time window and the ending time of the time window, the method further comprises: acquiring, based on the staring time position of the time window and the ending time of the time window, the position of the corresponding time window.
	However, it is well known in the art to determine a time position of a last time data transmission as an ending time position of the time window.
.
8.	Claims 11 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Yu as applied to claim 2 above, and further in view of 3GPP TS 38.300 v 0.2.0 (hereinafter “3GPP”).
  	Regarding claims 11 and 37, Wu in view of Yu teaches the method according claim 2, wherein the controlling the data transmission according to the quality of service control information comprises: limiting the bit rate of the data transmission according to the bit rate limiting parameter (Wu: Fig. 5, ¶ [0009], ¶ [0016]).
Wu does not explicitly teach wherein in the case that the bit rate limiting parameter comprises the bit rate limiting switch indication and the bit rate limiting switch indication is configured to indicate, for each type of the limiting parameter of the bit rate limiting parameter, whether to enable the bit rate limit, the limiting the bit rate of the data transmission according to the bit rate limiting parameter comprises: in the case that the bit rate limiting switch indication indicates the bit rate limit is enabled, limiting the bit rate of the data transmission according to the limiting parameter corresponding to the bit rate limiting switch indication; 	or, the limiting the bit rate of the data transmission according to the bit rate limiting parameter comprises: controlling a transmission of the corresponding data flow at an SDAP layer according to the quality of service control information.
Page 9, fig. 4.2-1. Page 12, fig. 6.1-2. Page 15, §6.5).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to control a transmission of the corresponding data flow at an SDAP layer according to the quality of service control information in the system of Wu in view of Yu to further enhance industrial applicability. 
9.	Claims 12 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Yu and 3GPP as applied to claim 11 above, and further in view of Qualcomm.
 	Regarding claims 12 and 38, Wu in view of Yu and 3GPP teaches the method according to claim 11, wherein in the case that the bit rate limiting parameter comprises the flow identifier and the maximum flow bit rate, the limiting the bit rate of the data transmission according to the bit rate limiting parameter (Wu: ¶ [0027], ¶ [0030], ¶ [0088]).
	Wu does not explicitly teach in the case that a transmission bit rate of a data flow corresponding to the flow identifier reaches the maximum flow bit rate, stopping the data transmission of the corresponding data flow; in the case that the bit rate limiting parameter comprises the flow identifier and the guaranteed flow bit rate, the limiting the bit rate of the data transmission according to the bit rate limiting parameter comprises:
in the case that a transmission bit rate of a data flow corresponding to the flow identifier reaches the guaranteed flow bit rate, stopping the data transmission of the corresponding data flow; in the case that the bit rate limiting parameter comprises the 
in the case that a transmission bit rate of a session identified by the session identifier reaches the session aggregate maximum bit rate within a preset time window, stopping the data transmission of the corresponding session; in the case that the bit rate limiting parameter comprises the terminal identifier and the terminal aggregate maximum bit rate, the limiting the bit rate of the data transmission according to the bit rate limiting parameter comprises: in the case that a transmission bit rate of a terminal identified by the terminal identifier reaches the terminal aggregate maximum bit rate within a preset time window, stopping the data transmission of the terminal; in the case that the bit rate limiting parameter comprises the radio bearer identifier and the radio bearer maximum bit rate, the limiting the bit rate of the data transmission according to the bit rate limiting parameter comprises: in the case that a transmission bit rate of a radio bearer identified by the radio bearer identifier reaches the radio bearer maximum bit rate within a preset time window, stopping the data transmission of the radio bearer.
	Qualcomm teaches in the case that a transmission bit rate of a data flow corresponding to the flow identifier reaches the maximum flow bit rate, stopping the data transmission of the corresponding data flow (Page 2, The MFBR limits the bit rate that may be expected to be provided by a GBR QoS flow (e.g., excess traffic may get discarded by a rate shaping function).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to stop the data transmission of the corresponding data flow in the case that a transmission bit rate of the data flow corresponding to the flow identifier 
Response to Arguments
10.	Applicant’s arguments filed on December 29, 2021 have been considered but are moot in view of new ground(s) of rejection.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650.  The examiner can normally be reached on Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477